DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 9 is allowable. Claim 15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-VII, as set forth in the Office action mailed on 7/13/21, is hereby withdrawn and claim 15 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
Claims 1, 6-9, and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 9, fig. 2 and 3 of Lewis teaches a semiconductor integrated circuit for driving a switching element including a first field-effect transistor [Q1] and a second field-effect transistor [Q2] connected to the first field-effect transistor in anti-series, comprising: a driving circuit [22] configured to turn on or off the first and second field-effect transistors; and a control circuit [18] configured to control the driving circuit in accordance with a control signal input from one signal input terminal. The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, a first switching element configured to short-circuit a first source and a first gate of the first field-effect transistor to each other in a case where the switching element is turned off, wherein a source and a drain of the first switchinq element are connected to the first cate and the first source, respectively; a second switching element configured to short-circuit a second source and a second gate of the second field-effect transistor to each other in a case where the switchinq element is turned off, wherein a source and a drain of the second switchinq element are connected to the second gate and the second source, respectively; a third switchinq element confiqured to short-circuit the first gate and qround to each other in a case where the switching element is turned off, wherein one of a source and a drain of the third switching element is electrically connected to the first gate and the other of the source and the drain is connected to the qround, and the third switchinq element is turned on or off in accordance with the control siqnal; and a fourth switching element configured to short-circuit the second gate and the ground to each other in a case where the switching element is turned off, wherein one of a source and a drain of the fourth switchinq element is electrically connected to the second gate and the other of the source and the drain is connected to the ground and the fourth switching element is turned on or off in accordance with the control signal, wherein the control circuit turns on the first and second switching elements by turninq on the third and fourth switchinq elements in a case where the switchinq element is turned off.
Regarding claims 6-8 and 14-19, these claims are allowed since they depend on claims above.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIBIN CHEN/Primary Examiner, Art Unit 2896